Citation Nr: 9912385	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a headache 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1962.

This appeal arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied the 
veteran's claim for the appealed issue.

In January 1997, during the pendency of this appeal, the RO 
increased the evaluation for a headache disorder to 30 
percent disabling.  Inasmuch as the grant of a 30 percent 
evaluation is not the maximum benefit for a headache disorder 
under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased evaluation 
for that disability remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that the veteran, at his September 1997 
travel Board hearing, before the undersigned member of the 
Board, raised the issues of entitlement to service connection 
for a nervous disorder secondary to service-connected 
headaches and entitlement to service connection for balance 
and vision problems secondary to service-connected headaches.  
These claims are referred to the RO for development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's headache disorder is not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
headache disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that additional evidence was 
associated with the file after it was transferred to the 
Board.  Any pertinent evidence submitted by the appellant or 
representative which has not been considered in a statement 
of the case or supplemental statement of the case must be 
referred to the RO for review and preparation of an SSOC 
unless this procedural right is waived, in writing, by the 
appellant or unless the Board determines that the benefit to 
which the evidence relates may be allowed on appeal without 
such referral.  38 C.F.R. § 20.1304(c) (1998).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that when the Board addresses a question not considered by 
the RO, the Board must consider whether the claimant had 
notice of that issue and whether the claimant would be 
prejudiced by lack of such notice.  See Barnett v. Brown, 
supra; Curry v. Brown, 7 Vet. App. 59, 66 (1994); Bernard v. 
Brown, 4 Vet. App. 384, 393-395 (1993).  In the present case 
the Board notes that none of the additional evidence is 
applicable to the adjudication of the veteran's current 
increased evaluation claim, in that the additional evidence 
pertains to chronic obstructive pulmonary disease and his 
employability due to that disorder.  Thus, the veteran would 
not be prejudiced by the Board's consideration of his 
increased evaluation claim without prior RO consideration of 
the additional evidence.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
headache disorder.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson v. West, No.96-947, 
slip op. at 6 (U.S. Vet. App. Jan. 20, 1999).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's claim was remanded by the Board in April 1998 
to obtain additional medical records.  That development 
having been successfully completed, the case has been 
returned to the Board for adjudication.

During an October 1993 VA neurologic examination the veteran 
complained of vertigo and diplopia for the previous 4-5 
years.  He reported that he was injured in service in 1960 or 
1961 when a truck fell off a jack and struck him in the head, 
and that his headaches began at that time.  He reported that 
since that time he has experienced intermittent painful left 
post auricular burning and shooting discomfort, occurring 
anywhere from three times daily to once every week, and 
typically lasting from 45 minutes to one hour.  He also 
reported using a variety of analgesic preparations, with 
minimal relief.  The impression was that the location and 
characteristics of the reported pain strongly suggested that 
it represented a post traumatic neuralgia likely secondary to 
neuroma formation of the posterior auricular or greater 
occipital nerves.  The examiner also indicated that the 
episodic vertigo and diplopia appeared to represent right 
labyrinthine dysfunction.

VA outpatient treatment reports from December 1994 through 
April 1998 show periodic complaints and treatment for 
headaches.

An April 1996 VA outpatient treatment record indicates the 
veteran was a smoker, a truck driver with poor sleep habits, 
and drank "gallons" of coffee per day.  The treating health 
care professional suggested the veteran "taper caffeines - 
long discussion about this!"

During a November 1996 VA neurologic examination the veteran 
reported being on Tylenol, two pills, 5-6 times per day; 
Midrin, five times per day; Elavil, at bedtime; hydroxyzine, 
as needed.  He reported being seen at the VA pain clinic for 
about six months the previous year.  He reported that his 
headaches were more frequent and more intense now, with a 
constant occipital headache, worse at times, unbearable about 
5-6 times per month, with associated nausea, diaphoresis, 
visual changes, and an increase in loss of balance.  He 
reported he had to lay down when his headaches became severe, 
and could not maintain any level of activity during that 
time.  He also reported an occasional severe squeezing pain 
in his eyes, and being very tense when his headaches were at 
their worst.  Upon physical examination his blood pressure 
was noted to be 168/88, and his pulse 110.  His pupils were 
found to be equal, round and reactive to light accommodation.  
Extraocular movements were intact.  The diagnosis was post-
traumatic headaches.

During his April 1995 RO and September 1997 Travel Board 
hearings the veteran essentially reiterated the history noted 
in the above VA examination reports.  In the September 1997 
hearing he testified his headaches become unbearable about 
three times per week, at which times he requires complete 
isolation for 2-3 hours.  He testified as to a recent 
incident in which he was incapacitated for three days, and 
was "almost fired on the spot" for that.  He testified his 
occupation was an over-the-road truck driver.  He testified 
that he took the same three medications as noted in the last 
VA examination report.  He also testified that a nervous 
condition and depression "went with" his headaches.  He 
also testified his headaches affect his sex life, that he is 
on the road 25 out of 30 days each month, and that he must 
take off at least once a month due to these headaches.

Prior to an adjudication of the veteran's headache disorder 
claim, the Board notes that the veteran has included 
symptomatology as to vertigo, nausea, a nervous condition, 
depression, diplopia, diaphoresis, as being part of his 
headache symptomatology.  The medical evidence, however, 
reveals that those symptoms have either been attributed to 
other disabilities, i.e., the October 1993 VA examination 
report indicates vertigo and diplopia appeared to represent 
right labyrinthine dysfunction, could not be objectively 
corroborated, or were not discussed by the medical personnel 
in relationship to his headache symptomatology.  The Board 
also notes that service connection for residuals of head 
injury (not found), a seizure disorder, and a personality 
disorder, have previously been denied.  Thus, the 
symptomatology pertaining to or attributable to these 
disorders may not be considered in evaluating the veteran's 
headache symptomatology.

Where the particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the veteran's headache 
symptomatology, being analogous to migraine headaches, will 
be evaluated under the criteria for migraine headaches.  
Migraine headaches are evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that code a 30 percent rating 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent rating, the maximum allowable under this code, 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

In the present case, while the veteran has reported the 
severity of his headaches has increased, no objective medical 
evidence of that contention has been presented.  The medical 
treatment evidence indicates complaints for headaches, 
excluding the non-related symptomatology noted above, only 6-
8 times since the veteran filed his increased evaluation 
claim in February 1993, a period of some five years.  The 
medical evidence reveals only one hospitalization, in March 
1995, for severe headaches.  The evidence also reveals no 
treatment for headache complaints since October 1997.  The 
medical evidence does not reveal, and the veteran has not 
contended, that his migraine headache symptomatology is 
demonstrative of prolonged attacks productive of severe 
economic inadaptability.  He has presented no corroborative 
evidence of the three day prostration he has reported, nor 
any other evidence from his employer or any other source, 
indicating severe economic inadaptability.  He has not 
submitted any evidence, or contended since that time, that he 
has missed time from work due to his headache symptomatology, 
standing alone.

Thus, the Board finds that the evidence indicates that the 
symptomatology of the veteran's headache disability does not 
manifest very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, as to 
warrant a 50 percent evaluation.  Hence, the Board finds the 
preponderance of the evidence is against an increased 
evaluation for a headache disability, and the veteran's claim 
for that benefit must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for a headache disorder, currently 
evaluated as 30 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


